              Case 7:19-cr-00881-KMK Document 27 Filed 11/02/20 Page 1 of 1

                                    NEWMAN & GREENBERG LLP
                                                  Attorneys
                                          950 Third Avenue
                                       New York, New York 10022
                                           Tel. (212) 308-7900
                                            Fax (212) 826-3273

RICHARD A. GREENBERG                                                          GUSTAVE H. NEWMAN (1927-2017)
STEVEN Y. YUROWITZ
      —
WILLIAM J. DOBIE



                                                                 October 30, 2020

   BY ECF
   Hon. Kenneth M. Karas
   United States District Court
   Southern District of New York
   300 Quarropas Street
   White Plains, New York 10601


                            Re: United States v. Leon Klein, et ano., 19-Cr-881 (KMK)
                                (Leon Klein’s Unopposed Motion to Modify Bail Conditions)

   Dear Judge Karas:

          This firm represents Leon Klein in the above-referenced matter. Mr. Klein needs to travel to
   Maryland on November 3, 2020 in connection with his ongoing medical treatment and anticipated
   surgery. He will likely need to be there for at least a week, and depending on the outcome of the
   surgery may also require follow-up visits. I am writing to request that Your Honor modify Mr.
   Klein’s bail conditions to permit travel to the District of Maryland and through those districts that Mr.
   Klein may need to pass through on the way (i.e., Delaware and possibly Pennsylvania) in connection
   with this ongoing medical treatment. I have communicated with AUSA Shiva Logarajah and Pre-
   Trial Services Officer Vincent Adams and they have authorized me to represent that neither the
   government nor Pre-Trial Services oppose this application.

           Accordingly, we respectfully request that Leon Klein’s bail conditions be modified to permit
   travel to the districts of Maryland, Delaware and Pennsylvania commencing on November 3, 2020 in
   connection with his ongoing medical treatment, and for any required follow-up treatment.

                                                         Respectfully submitted,




                                                         Steven Y. Yurowitz

   cc:   AUSA Shiva Logarajah (by ECF)
                                                                                   GRANTED.
         PTS Officer Vincent Adams (by email)




                                                                                   November 2, 2020
